MEMORANDUM OPINION
                                        No. 04-11-00047-CV

                                        Hermelinda GARZA,
                                            Appellant

                                                   v.

                                            Rafael CRUZ,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CI18008
                         The Honorable Renée F. McElhaney, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 2, 2011

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by September 21, 2011. The brief was not filed by

the deadline. On September 28, 2011, appellant was ordered to show cause in writing by

October 13, 2011, why this appeal should not be dismissed for want of prosecution. TEX. R.

APP. P. 38.8(a). Appellant did not respond to our order. This appeal is dismissed for want of

prosecution. Costs of the appeal are taxed against appellant.

                                                             PER CURIAM